EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Bjorn. A. Johnson, Reg. No. 64,108, on 8/8/22.

The application has been amended as follows: 

1.            (Currently Amended) An apparatus, comprising:
a first number of memory devices coupled to a host; and
a second number of memory devices coupled to the first number of memory devices via a controller, wherein the controller is configured to receive a first number of commands from the host via a register clock driver (RCD) and send the first number of commands to the first number of devices, via the RCD, wherein the first number of memory devices are configured to transfer data between the first number of memory devices and the host in response to receiving the first number of commands, wherein the controller is configured to receive a second number of commands from the host via the RCD and send the second number of commands to the first number of devices, via the RCD, and to the second number of devices, and wherein the second number of memory devices are configured to transfer data between the first number of memory devices and the second number of memory devices via the controller in response to receiving the second number of commands.

15.          (Currently Amended) A method, comprising:
                sending a first ready/busy signal from a controller of a dual in-line memory module (DIMM) to a host indicating the DIMM is ready to receive commands from the host;
receiving a first command from the host at the controller based at least in part on sending the signal, wherein the first command is sent from the host to a register clock driver (RCD) and from the RCD to the controller and wherein the first command includes instructions to send data from a first memory device of the DIMM to the host; and
executing the first command on a first memory device of the DIMM by sending the command from the controller to the first memory device via the RCD and transferring data from the first memory device, wherein the first memory device is a DRAM memory device.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132